Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00278-CR

                                      Cesar R. SANTELISES,
                                             Appellant

                                                  v.
                                     The State of TexasAppellee
                                       The STATE of Texas,
                                              Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR2907
                            Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: June 25, 20104

DISMISSED

           Pursuant to a plea bargain agreement, appellant pled guilty to aggravated assault

“WDW&SBI-Fam/Dating” and was sentenced within the terms of the plea bargain The trial court

signed a certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal” and “defendant has waived the right of appeal.” See TEX. R.

APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a certification that

shows the defendant has the right of appeal has not been made part of the record under these rules.”

TEX. R. APP. P. 25.2(d). Accordingly, on May 13, 2014, this court issued an order stating this
                                                                                    04-14-00278-CR


appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that

shows defendant has the right of appeal was made part of the appellate record. See Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No

amended certification has been filed; therefore, this appeal is dismissed.


                                                  PER CURIAM


Do not publish




                                                -2-